DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ton-That et al. [US2004/0067705, “Ton-That”].
Ton-That discloses a method for joining a first component and a second component of an implantable medical device, the method comprising: interpenetrating a first portion of a fiber matrix (interlayer) within a first material (first interpenetrating layer), the first material being in a liquid state (paragraphs 0009, 0014-15, 0029, 0031); forming the first component by solidifying the first material, wherein the first portion of the fiber matrix is mechanically fixed within a portion of the first component and a second portion of the fiber matrix projects from the first component (paragraph 0029-31; Figure 1); and connecting the second portion of the fiber matrix (interlayer) to the second component (second interpenetrating layer) to join the first component to the second component (paragraph 0025, 0029-31; Figure 1).
In the event Ton-That is found not to anticipate each and every element of the claims, Ton-That discloses several embodiments and various alternatives such as materials and bonding techniques, it would have been obvious to one of ordinary skill in the art at the time of invention to combine elements from the various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claim 5, Ton-That discloses connecting the second portion of the fiber matrix to the second component includes heat bonding the second portion of the fiber matrix to the second component (paragraph 0025, 0031, 0034). 
With respect to claim 6, Ton-That discloses connecting the second portion of the fiber matrix to the second component includes: interpenetrating the second portion of the fiber matrix within a liquid solution including a first portion of the second material (paragraph 0029, 0031); solidifying the first portion of the second material by evaporating a solvent from the liquid solution such that the second portion of the fiber matrix is mechanically fixed within the first portion of the second component (paragraph 0029; claim 18); and forming the second component by heat bonding a second portion of the second component to the first portion of the second component such that at least a portion of the second portion of the fiber matrix is distinctly identifiable within the second component (paragraph 0029, 0031, 0025). 
With respect to claim 7, Ton-That discloses the first material is a silicone polymer, the second material is a polyurethane polymer, and the fiber matrix is an aliphatic polyamide polymer (paragraphs 0022, 0060). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ton-That in view of Delaney, Jr. et al. [US2015/0025608, “Delaney”].
Ton-That discloses a method for joining a first component and a second component. Applicant is referred to paragraph 4 for a detailed discussion of Ton-That.  Ton-That discloses interpenetrating an interlayer of fibrous material and discloses various types of fibers (paragraph 0015), but fails to disclose electro-spinning the fibers. 
Delaney discloses a method of making a medical device. Delaney discloses forming a fibrous matrix (50) by electrospinning (paragraph 0049, 0065, 0067), and wherein the fibrous matrix is capable of being interpenetrated by a material (paragraph 0054). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ton-That by electrospinning the fiber material as taught by Delaney in order to provide greater control over the fiber sizes and pores in the fiber material. 
With respect to claim 2, Delaney discloses forming a fibrous matrix (50) by electrospinning (paragraph 0049, 0065, 0067). 
With respect to claim 3, Delaney discloses forming a fibrous matrix (50) by electrospinning (paragraph 0049, 0065, 0067), and Ton-That discloses overmolding a first material onto the fiber matrix (paragraph 0033-0036). 
With respect to claims 7-9, Ton-That discloses the first material is a silicone polymer, the second material is a polyurethane polymer (paragraphs 0022, 0060). Delaney discloses fiber material can be polyamide, PVDF-HFP or SIBS (paragraph 0052). 
With respect to claim 10, applicant is referred to the discussion of claim 1 and Ton-That above. Additionally, Delaney disclose electrospinning the fiber materails, see discussion above. 
With respect to claim 11, Ton-That discloses at least some fibers of the plurality of fibers consist of a single fiber extending a plurality of times between the first component and the second component, the fibers forming loops within the first component (Figure 1). 
With respect to claim 13, Ton-That discloses connecting the second portion of the fiber matrix to the second component includes heat bonding the second portion of the fiber matrix to the second component (paragraph 0025, 0031, 0034).
With respect to claim 14, Ton-That discloses connecting the second portion of the fiber matrix to the second component includes: interpenetrating the second portion of the fiber matrix within a liquid solution including a first portion of the second material (paragraph 0029, 0031); solidifying the first portion of the second material by evaporating a solvent from the liquid solution such that the second portion of the fiber matrix is mechanically fixed within the first portion of the second component (paragraph 0029; claim 18).
With respect to claim 15, Ton-That discloses the solidified second material is a first portion of the second component, the method further comprising heat bonding second portion of the second component to the first portion of the second component (paragraph 0025, 0031, 0034).
With respect to claim 16, Ton-That discloses at least a portion of the second portion of the plurality of fibers is distinctly identifiable within the first portion of the second component (Figure 1). 
With respect to claims 17-19, Ton-That discloses the first material is a silicone polymer, the second material is a polyurethane polymer (paragraphs 0022, 0060). Delaney discloses fiber material can be polyamide, PVDF-HFP or SIBS (paragraph 0052). 
With respect to claim 20, Ton-That discloses at least some fibers of the plurality of fibers form pores between the fibers Figure 1). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ton-That in view of Gharib et al. [US2008/0145616, “Gharib”]. 
Ton-That discloses a method for joining a first component and a second component. Applicant is referred to paragraph 4 for a detailed discussion of Ton-That.   Ton-That discloses suitable materials that one of ordinary skill would appreciate as crosslinkable materials, but does not explicitly disclose crosslinking. 
Gharib discloses securing fiber materials within a matrix of polyurethane or silicone wherein the matrix is cured by a crosslinking reaction (paragraph 0082). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ton-That by crosslinking the matrix around the fibers as taught by Gharib in order to ensure a complete cure and strong connection between the matrix material and the fiber materials. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ton-That, Delaney, and further in view of Gharib. 
Ton-That as modified discloses a method for joining a first component and a second component. Applicant is referred to paragraph 6 for a detailed discussion of Ton-That as modified.  Ton-That discloses suitable materials that one of ordinary skill would appreciate as crosslinkable materials, but does not explicitly disclose crosslinking. 
Gharib discloses securing fiber materials within a matrix of polyurethane or silicone wherein the matrix is cured by a crosslinking reaction (paragraph 0082). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of Ton-That by crosslinking the matrix around the fibers as taught by Gharib in order to ensure a complete cure and strong connection between the matrix material and the fiber materials. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 7, 2022